Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-60 are all the claims.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-35, 45-48, drawn to a polynucleotide that encodes an engineered cytokine receptor polypeptide, said polypeptide comprising the following components: a) one or more cytokine receptor endodomains; b) a transmembrane domain that comprises one or more mutations that promote homodimerization of the receptor polypeptide; and c) one or more extracellular domains that are not an endogenous extracellular domain for the corresponding one or more cytokine receptor endodomains in component a), wherein the extracellular domain is not derived from a cytokine receptor; a cell comprising the polynucleotide; a plurality of cells; a polypeptide encoded by the polynucleotide.

Group II, claim(s) 36-44, drawn to a method of expanding a population of cells, comprising the step of expressing the polynucleotide in the cell of claim 2.
Group III, claim(s) 49-60, drawn to a method of treating cancer wherein the cancer expresses a tumor antigen, comprising administering to the individual an immune cell expressing (1) a chimeric antigen receptor that targets said tumor antigen; and (2) a constitutively-active cytokine receptor.

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (cytokine receptor endodomain) are as follows: Claims 3, 4 or 5.

The species (transmembrane domain) are as follows: Claims 6-14 or 15.

The species (extracellular domain) are as follows: Claims 17-23 or 24.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 2.
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an engineered cytokine receptor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Leen et al (Molecular Therapy vol. 22 no. 6, 1211–1220 (June 2014); Leen I) which teaches a synthetic, codon-optimized sequence encoding the signal peptide and extracellular domain of the human IL4 receptor α chain fused with the transmembrane and intracellular domain of IL7 receptor, with the restriction sites Xho1 and Mlu1 incorporated up- and downstream, respectively. After enzymatic digestion with Xho1 and Mlu1, the IL4/7 ChR DNA insert was incorporated into a SFG retroviral vector containing an internal ribosomal entry site element and the fluorescent marker mOrange. Leen in view of US 2012/0282258 ('Weinstock’) teaches transmembrane mutations (abstract “cytokine receptor-like factor 2 (CRLF2), and particularly certain mutant forms of CRLF2, as prognostic and therapeutic targets in precursor B-cell acute lymphoblastic leukemia (B-ALL). Mutant CRLF2 with a Phe232-Cys (F232C) mutation is overexpressed and constitutively activates STAT5 in a subset of B-ALL patients with particularly poor prognosis ([0043]) a F232C mutant of human CRLF2 polypeptide...forms a homodimer under physiologic conditions").
Leen in view of Weinstock would have rendered obvious to an artisan of ordinary skill to experiment with chimeric cytokine receptors having heterologous (signal-defective) extracellular domains, transmembrane domains having mutations promoting homodimerization, and a cytokine receptor endodomain having STAT signaling, because Leen teaches chimeric receptors with extracellular domains fused to a transmembrane-IL-7 endodomain and Weinstock teaches transmembrane domains that comprise mutations that cause homodimerization under physiological conditions.
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643




/LYNN A BRISTOL/Primary Examiner, Art Unit 1643